Citation Nr: 1750924	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for amputation of the right leg below the knee secondary to DM.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

In July 2017, the Veteran testified before the undersigned via video-conference.


FINDINGS OF FACT

1.  The Veteran had no less than 30 days of service at Camp Lejeune and is presumed to have been exposed to contaminants in the water supply.

2.  The evidence does not establish that the Veteran's diabetes mellitus type II is related to exposure to contaminants in the water supply at Camp Lejeune.

3.  The amputation of the right leg below the knee was due to diabetes, but diabetes is not a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for amputation of the right leg below the knee are not met.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes Mellitus 

The Veteran contends that his diabetes mellitus type II is due to exposure to contaminants in the water supply at U.S. Marine Corps Base Camp Lejeune.  The Veteran does not contend and the evidence does not suggest that his diabetes mellitus type II is related to service in any way other than through exposure to Camp Lejeune contaminated water (CLCW).  The Board will limit its analysis to the theory advanced by the Veteran.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008).

The regulations at 38 C.F.R. §§ 3.307 and 3.309 were recently amended to provide a presumption of service connection for certain diseases associated with contaminants in the base water supply at Camp Lejeune.  See 82 FR 4173-4185 (January 13, 2017).  The new provision applies to veterans, or former reservists or members of the National Guard, with no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307(a)(7)(iii).  The amendment applies to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.  As the Veteran's claim was pending before VA on that date, the amended regulations apply.

Service records show that the Veteran served at Camp Lejeune for more than the required 30 days.  In the October 2011 rating decision on appeal, VA conceded that he is presumed to have been exposed to contaminants in the water supply.

The eight diseases presumptively associated with exposure to CLCW are: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. § 3.309(f).

It is undisputed that the Veteran has a current disability of diabetes mellitus type II.  However, diabetes is not a disease that VA has determined to be associated with CLCW.  Therefore, service connection cannot be granted on a presumptive basis.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).

Regardless of whether a claimed disability is recognized under 38 C.F.R. §§ 3.307(a)(7) and 3.309(f), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  However, in this case, the record contains no competent evidence showing actual causation.

The Federal Register notes that comments to the proposed rulemaking had requested inclusion of diabetes as well as many other disabilities and explains:

VA undertook a deliberative scientific process to determine whether available scientific evidence was sufficient to support a presumption of service connection for any health condition as a result of exposure to the chemicals found in the drinking water at Camp Lejeune.  This process involved an evaluation of comprehensive hazard studies conducted by several internationally respected expert bodies. . . .  At this time, there is insufficient medical and scientific evidence to establish a presumption of service connection for any disability beyond the eight conditions included in the rulemaking.

82 FR 4180 (January 13, 2017).  In September 2011, a VA examiner opined that the Veteran's diabetes is less likely as not caused by exposure to CLCW because review of the medical literature and "appropriate websites fail to reveal any proven or even strongly-associated relationship between exposure to CLCW and the subsequent development of diabetes as is currently understood on medical literature review."

The Veteran disagreed and submitted two articles as evidence of a nexus between diabetes and CLCW.  The first, "Camp Lejeune Historic Drinking Water" is from the U.S. Marine Corps website and provides background information on CLCW, including that Trichloroethylene (TCE) was one of the contaminating compounds.  The second, "Trichloroethylene," was published by the Environmental Protection Agency (EPA).  In the November 2011 submission that included the EPA article, the Veteran wrote: "Attached is an article stating that Trichloroethylene[,] the main chemical EPA says contaminated the water at Lejeune[, . . . a]ffects the Endocrine system and is cause for diabetes."

Medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  38 C.F.R. § 3.159(a)(1); Sacks v. West, 11 Vet. App. 314, 317 (1998).  However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999).

In this case the submitted articles are general in nature and do not specifically state a correlation between diabetes and CLCW, and have not been specifically related to the Veteran by a medical professional.  For example, the EPA article does not actually mention diabetes.  It does state: "Effects to the liver, kidneys, and immune and endocrine systems have also been seen in humans exposed to TCE occupationally or from contaminated drinking water."  (Emphasis added.)  Treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the articles provided by the Veteran show that TCE exposure may have effects on the endocrine system, but they are not specific to the facts of his case and do not explicitly address diabetes at all.  Thus, these treatises cannot serve as medical nexus evidence between the Veteran's diabetes and CLCW.

The Veteran himself has contended that his diabetes is related to CLCW.  In his February 2012 notice of disagreement he referred to a report, stating that diabetes was listed 17 times in a random sample of 100 people stationed at Camp Lejeune.  "Therefore I believe that number shows a high probability diabetes II is due to exposure to the contaminated drinking water."

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  A mere conclusory generalized lay statement that a service event or illness caused the current condition is insufficient to establish medical etiology or nexus.  Id.

The Board accepts the medical principle put forth in the evidence that TCE exposure can damage different body systems, including the endocrine system.  However, this alone is too general a principle to suffice as medical nexus evidence that this Veteran's exposure to CLCW caused his diabetes.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the potential relationship between the Veteran's diabetes and his CLCW is complex in nature and falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n4.  There is no indication that he possesses the medical knowledge to attribute his diabetes to CLCW.  Therefore, while the Veteran is competent to describe his symptoms and research he has undertaken, he is not competent to opine on the complex medical question of whether his CLCW exposure caused his diabetes.  The Board thus finds that the Veteran's lay evidence is insufficient evidence to establish etiology.

As the presumption does not apply to the Veteran's diabetes and there is no competent evidence linking the Veteran's diabetes to CLCW; and no other theory of service connection is raised by the evidence or the Veteran, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Amputation

Service connection may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  38 C.F.R. § 3.310.

The sole theory of entitlement argued by the Veteran is that his amputation of the right leg below the knee is secondary to diabetes.  He does not contend and the evidence does not suggest that his amputation is related to service in any other way.  The Board will limit its analysis to the theory advanced by the Veteran.  Robinson.

The evidence is clear that the amputation of the right leg below the knee is due to the Veteran's diabetes.  However, the Board has denied service connection for diabetes; thus, the service connection cannot be granted for the amputation under a secondary service connection theory and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for amputation of the right leg below the knee is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


